     Case 2:20-cv-00654-SPL--JFM Document 52 Filed 05/11/20 Page 1 of 23




 1                                                                                            MW

 2    WO
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
                                                        No. CV-20-00654-PHX-SPL (JFM)
 9     Jhonnatan Brinez Urdaneta, et al.,
10                   Petitioners-Plaintiffs,            ORDER
       v.
11
12     Chuck Keeton, et al.,
13                   Respondents-Defendants.
14
15           Petitioners-Plaintiffs have filed, through counsel, a Petition for Writ of Habeas
16    Corpus under 28 U.S.C. § 2241 and Complaint for Injunctive and Declaratory Relief
17    (Doc. 1) and an Application for Temporary Restraining Order and Order to Show Cause
18    Regarding Preliminary Injunction (Doc. 19), seeking their immediate release from custody
19    due to the health risks associated with the spread of COVID-19 in CoreCivic’s La Palma
20    Correctional Center and Eloy Detention Center. This matter has been fully briefed, and as
21    follows, the Petition will be granted in part.1
22    I.     Background
23           A.     Coronavirus Disease 2019 (“COVID-19”)
24           COVID-19, a disease caused by a novel strain of coronavirus (SARS-CoV-2), was
25    declared by the World Health Organization as a global pandemic on March 11, 2020. As
26    of the date of this Order, in the United States, 1,334,951 individuals have been confirmed
27
28           1
               Neither party has requested oral argument, and the Court finds this matter suitable
      for decision as submitted on the briefs without a hearing. See LRCiv 16.1(e).
     Case 2:20-cv-00654-SPL--JFM Document 52 Filed 05/11/20 Page 2 of 23




 1    as positive for COVID-19, of which 11,383 have been confirmed positive in Arizona.2
 2           The United States Department of Health and Human Services Centers for Disease
 3    Control and Prevention (“CDC”) reports that individuals who contract and transmit
 4    COVID-19 experience symptoms that range from negligible, with some individuals
 5    remaining entirely asymptomatic, to mild, such as fever, coughing, and difficulty
 6    breathing, to severe, including acute respiratory distress, severe pneumonia, septic shock,
 7    and multi-organ failure, or even death.3 The CDC estimates that serious illness or death
 8    occurs in 16% of all cases.4 Those at high-risk of suffering severe illness or death from
 9    COVID-19 include individuals who are 65 years and older, or individuals of any age with
10    underlying medical conditions including chronic lung disease, moderate to severe asthma,
11    a serious heart condition, a weakened immune system, severe obesity, diabetes, chronic
12    kidney disease, or liver disease.5
13           The virus that causes COVID-19 “is thought to spread mainly through close contact
14    from person-to-person in respiratory droplets from someone who is infected.”6 The
15    incubation period for COVID-19 extends 14 days on average, with a median time of 4-5
16    days from exposure to symptoms onset.7 The CDC recommends that to avoid exposure
17    and transmission, the public should maintain a physical distance of at least six feet from
18    others, wear cloth face covers, frequently wash hands or use hand sanitizer, and disinfect
19    frequently touched surfaces.8        High-risk individuals should take additional “special
20           2
               Coronavirus Resource Center: COVID-19 Dashboard, Johns Hopkins Univ. &
      Med., https://coronavirus.jhu.edu/map.html (last accessed May 11, 2020).
21           3
                CDC Interim Clinical Guidance for Management of Patients with Confirmed
22    Coronavirus Disease (COVID-19), https://www.cdc.gov/coronavirus/2019-ncov/hcp/clini
      cal-guidance-management-patients.html (last accessed May 11, 2020).
23           4
               CDC Situation Summary, https://www.cdc.gov/coronavirus/2019-ncov/summary.
      html (last accessed May 11, 2020).
24
             5
               CDC People Who Are at Higher Risk for Severe Illness, https://www.cdc.gov/cor
25    onavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html (last accessed May
      11, 2020).
26           6
                CDC How COVID-19 Spreads, https://www.cdc.gov/coronavirus/2019-ncov/pre
27    vent-getting-sick/how-covid-spreads.html (last accessed May 11, 2020).
             7
               See n.3, supra.
28           8
               CDC How to Protect Yourself & Others, https://www.cdc.gov/coronavirus/2019-
      ncov/prevent-getting-sick/prevention.html (last accessed May 11, 2020).

                                                   -2-
     Case 2:20-cv-00654-SPL--JFM Document 52 Filed 05/11/20 Page 3 of 23




 1    precautions,” such as continue active treatment of their underlying medical conditions,
 2    obtain vaccinations against other diseases like influenza and pneumococcal illness, stay
 3    home, and remain away from others “as much as possible.”9
 4           B.     Detention Facility COVID-19 Guidance
 5           On March 23, 2020, the CDC issued an “Interim Guidance on Management of
 6    Coronavirus Disease 2019 (COVID-19) in Correctional and Detention Facilities” (“CDC
 7    Guidance”)10 which “provides interim guidance specific for correctional facilities and
 8    detention centers during the outbreak of COVID-19, to ensure continuation of essential
 9    public services and protection of the health and safety of incarcerated and detained persons,
10    staff, and visitors.” (CDC Guidance at 2.) The guidance reports there is a heightened risk
11    of transmission of COVID-19 to and among individuals within detention facilities due to,
12    among other things, the number of sources which can introduce them into a facility’s
13    population, including detention staff, visitors, contractors, vendors, legal representatives,
14    court staff, and new detainees; the congregate environment in which detainees “live, work,
15    eat, study, and recreate”; and limited medical isolation options, hygiene supplies, and
16    dissemination of accurate information among detainees. (CDC Guidance at 2.)11 For those
17    reasons, the guidance recommends that detention facilities implement specific measures to
18    prepare for potential transmission of COVID-19, to prevent the spread of COVID-19, and
19    to manage confirmed and suspected COVID-19 cases to prevent further transmission and
20    provide treatment.
21           The guidance states that “[a]lthough social distancing is challenging to practice in
22    correctional and detention environments, it is a cornerstone of reducing transmission of
23
             9
24              CDC Groups at Higher Risk for Severe Illness, https://www.cdc.gov/coronavirus
      /2019-ncov/need-extra-precautions/groups-at-higher-risk.html (last accessed May 11,
25    2020).
              10
                 CDC Interim Guidance on Management of Coronavirus Disease 2019 (COVID-
26    19) in Correctional and Detention Facilities, https://www.cdc.gov/coronavirus/2019-nco
      v/downloads/guidance-correctional-detention.pdf (last accessed May 11, 2020).
27            11
                 “People in correctional and detention facilities are at greater risk for some
28    illnesses, such as COVID-19.” CDC FAQs for Correctional and Detention Facilities, http
      s://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/faq.html#Peopl
      e (last accessed May 11, 2020).

                                                  -3-
     Case 2:20-cv-00654-SPL--JFM Document 52 Filed 05/11/20 Page 4 of 23




 1    respiratory diseases such as COVID-19.”          (CDC Guidance at 4.)         It recommends
 2    implementing social distancing strategies to increase the physical space between detained
 3    persons “(ideally 6 feet between all individuals, regardless of the presence of symptoms),”
 4    such as increasing space between individuals in cells, increasing space between individuals
 5    in lines and waiting areas; choosing recreation spaces where individuals can spread out and
 6    staggering time in those spaces; staggering meals and rearrange seating in the dining hall
 7    so that there is more space between individuals; providing meals inside housing units or
 8    cells; limiting the size of group activities and increasing space between individuals during
 9    group activities.   (Id. at 4, 11.)   It further recommends that facilities should house
10    quarantined individuals who have had close contact with a COVID-19 case, or individuals
11    in medical isolation who are suspected or confirmed positive with COVID-19, in order of
12    preference, separately in single cells or as a cohort, although “[c]ohorting should only be
13    practiced if there are no other available options.” (Id. at 15-20.)12 “If cohorting is
14    unavoidable, [facilities should] make all possible accommodations to reduce exposure risk
15    for the higher-risk individuals.” (Id. at 19.)
16           CDC Guidance also recommends that facilities implement intensified cleaning and
17    disinfecting procedures and provide education on, and reinforcement of, hygiene practices.
18    (CDC Guidance at 9-10.) Facilities should, among other things, provide adequate supplies
19    to support intensified cleaning and disinfection practices, and “continually restock hygiene
20    supplies throughout the facility.” Facilities should provide detainees and staff no-cost
21    access to soap, running water, hand drying machines or disposable paper towels, tissues,
22    no-touch trash receptacles, and alcohol-based hand sanitizer with at least 60% alcohol
23    where security restrictions allow. (Id.) The guidance underscores that because the virus
24    can be transmitted from contagious, yet asymptomatic individuals who are present within
25    the facilities, “[b]oth good hygiene practices and social distancing are critical in preventing
26    further transmission.” (Id. at 8.)
27
28
             12
                “Cohorting refers to the practice of isolating multiple laboratory-confirmed
      COVID-19 cases together as a group, or quarantining close contacts of a particular case
      together as a group.” (CDC Guidance at 3.)

                                                   -4-
     Case 2:20-cv-00654-SPL--JFM Document 52 Filed 05/11/20 Page 5 of 23




 1           On April 10, 2020, the United States Department of Homeland Security (“DHS”),
 2    Immigration and Customs Enforcement (“ICE”), Enforcement and Removal Operations
 3    (“ERO”), developed “COVID-19 Pandemic Response Requirements” (“ICE PRR”) (Doc.
 4    30-2),13 which “builds upon previously issued guidance14 and sets forth specific mandatory
 5    requirements expected to be adopted by all detention facilities housing ICE detainees, as
 6    well as best practices for such facilities, to ensure that detainees are appropriately housed
 7    and that available mitigation measures are implemented during this unprecedented public
 8    health crisis.” (ICE PRR at 3.) It states that facilities “must . . . [c]omply with the CDC’s
 9    Interim Guidance.” (Id. at 5-6, requiring compliance for both dedicated and non-dedicated
10    facilities.) ICE has also issued “ICE Guidance on COVID-19” along with COVID-19
11    testing statistics, which it updates daily on its website. (Doc. 1-2 at 86-91.)15
12           C.     ICE Detention Facilities in Eloy, Arizona
13           CoreCivic Eloy Detention Center (“EDC”) and CoreCivic La Palma Correctional
14    Center (“LPCC”), both located in Eloy, Arizona, are privately run detention facilities
15    contracted by ICE through Inter-Governmental Service Agreements. (Ciliberti Decl. ¶ 3;
16    Berger Decl. ¶ 2.)16 EDC houses both male and female detainees and has a capacity to
17    house approximately 1,500 individuals. (Devaraj Decl. ¶ 3; Berger Decl. ¶ 11.)17 LPCC
18
             13
19              COVID-19 Pandemic Response Requirements, https://www.ice.gov/doclib/coro
      navirus/eroCOVID19responseReqsCleanFacilities.pdf (last accessed May 11, 2020).
20           14
                ICE PRR incorporates by reference and provides hyperlink attachments to
21    preceding ICE guidance specific to detention and COVID-19, as well as CDC guidance,
      including: ERO Updated Guidance, COVID-19 Detained Docket Review (Apr. 4, 2020);
22    ERO Memorandum on Coronavirus Disease 2019 (COVID-19) Action Plan (Mar. 27,
      2020); Updated ICE statement on COVID-19 (Mar. 18, 2020); ICE National Detention
23    Standards, Medical Care Standard 4.3 (2019), ICE Performance-Based National Detention
      Standards, Standard 4.3 (2011); ICE Performance-Based National Detention Standards,
24    Medical Care Standard 4-22 (2008); and CDC Guidance, Public Health Recommendations
      for Community-Related Exposure, Strategies to Optimize the Supply of PPE and
25    Equipment, and Cleaning and Disinfection for Community Facilities. (ICE PRR at 17-18.)
             15
                ICE Guidance on COVID-19, https://www.ice.gov/coronavirus (last accessed
26    May 11, 2020).
27
             16
                Declaration of Jason Ciliberti (Apr. 13, 2020) (“Ciliberti Decl.”) (Doc. 30-1 at
      34-37); Declaration of Captain Luzviminda Peredo-Berger, M.D. (Apr. 13, 2020) (“Berger
28    Decl.”) (Doc. 30-1 at 39-42).
             17
                Declaration of Monika Sud-Devaraj, Esq. (Mar. 27, 2020) (“Devaraj Decl.”)
      (Doc. 1-1 at 125-126).

                                                   -5-
     Case 2:20-cv-00654-SPL--JFM Document 52 Filed 05/11/20 Page 6 of 23




 1    is an all-male facility with a capacity to house approximately 3,000 detainees. (Devaraj
 2    Decl. ¶ 3; Ciliberti Decl. ¶ 13.) Detainees in each facility live in units, commonly referred
 3    to as tanks or pods. The units are comprised of individual cells which house an average of
 4    two detainees each, and have, at a minimum, a bunk bed, a sink, and a toilet. (Acosta Decl.
 5    ¶¶ 3, 18; Mahmoud ¶¶ 3-4, 9-10; Ferguson Decl. ¶ 9.)18
 6            To date, 1,593 ICE detainees nationally have been tested for COVID-19 and 788
 7    have been confirmed positive. In LPCC, 52 detainees have been confirmed positive. In
 8    EDC, zero detainees and one staff member has been confirmed positive.19
 9            D.    ICE Protocols in Eloy Detention Facilities
10            “Since the onset of reports of . . . COVID-19, ICE epidemiologists have been
11    tracking the outbreak, regularly updating infection prevention and control protocols, and
12    issuing guidance to field staff on screening and management of potential exposure among
13    detainees.” (Ciliberti Decl. ¶ 7; Berger Decl. ¶ 5.) Pursuant to that guidance, “[f]or both
14    EDC and LPCC, medical staff are screening all detainee intakes when they enter the
15    facilities including travel histories, medical histories and checking body temperatures and
16    have procedures to continue monitoring the populations’ health. Detainees are assessed
17    for fever and respiratory illness, are asked to confirm if they have had close contact with a
18    person with laboratory-confirmed COVID-19 in the past 14 days, and whether they have
19    traveled from or through area(s) with sustained community transmission in the past two
20    weeks. All new arrival detainees are then placed in isolation from the general population
21    and closely observed for 14 days, regardless of their travel or health history.” (Ciliberti
22    Decl. ¶ 10; Berger Decl. ¶ 8.) “Each detainee is screened for disabilities upon admission
23    by a Registered Nurse.      Identified disabilities are further evaluated and reasonable
24    accommodations are provided as medically appropriate.” (Ciliberti Decl. ¶ 9; Berger Decl.
25    ¶ 7.)
26
              18
                Declaration of Rocío Castañeda Acosta (Mar. 26, 2020) (“Acosta Decl.”) (Doc.
27    1-1 at 128-131); Declaration of Mohamed Mahmoud (Mar. 30, 2020) (“Mahmoud Decl.”)
      (Doc. 1-1 at 133-135); Declaration of Yesenia Ramales (Mar. 30, 2020) (“Ferguson Decl.”)
28    (Doc. 1-1 at 137-138).
             19
                See n.15, supra.

                                                  -6-
     Case 2:20-cv-00654-SPL--JFM Document 52 Filed 05/11/20 Page 7 of 23




 1           “For both EDC and LPCC, those detainees who present symptoms compatible with
 2    COVID-19 will be placed in isolation, where they will be tested. If testing is positive, they
 3    will remain isolated and treated. In case of any clinical deterioration, they will be referred
 4    to a local hospital.” (Ciliberti Decl. ¶ 11; Berger Decl. ¶ 9.) “In testing for COVID-19,”
 5    staff follow CDC’s guidance “to safeguard those in its custody and care.” (Ciliberti Decl.
 6    ¶ 8; Berger Decl. ¶ 6.) EDC and LPCC “staff have identified housing units for the
 7    quarantine of patients who are suspected of or test positive for COVID-19 infection.”
 8    (Ciliberti Decl. ¶ 21; Berger Decl. ¶ 19.)
 9           “In cases of known exposure to a person with confirmed COVID-19, asymptomatic
10    detainees are placed in cohorts with restricted movement for the duration of the most recent
11    incubation period (14 days after most recent exposure to an ill detainee) and are monitored
12    daily for fever and symptoms of respiratory illness. . . . Those that show onset of fever
13    and/or respiratory illness are referred to a medical provider for evaluation. Cohorting is
14    discontinued when the 14-day incubation period completes with no new cases. Per ICE
15    policy, detainees diagnosed with any communicable disease who require isolation are
16    place[d] in an appropriate setting in accordance with CDC or state and local health
17    department guidelines.” (Ciliberti Decl. ¶ 12; Berger Decl. ¶ 10.) “The entire LPCC
18    facility is cohorted . . . All detainees are cohorted in their respective housing units with
19    meals being provided in the housing units and no inter-housing unit contact between
20    detainees.” (Ciliberti Decl. ¶ 14.)
21           EDC and LPCC have clinic staff that “provide[] daily access to sick calls in a
22    clinical setting, as well as mental health services and [has] the ability to admit patients at
23    the local hospital for medical and mental health care.” (Ciliberti Decl. ¶ 13; Berger Decl.
24    ¶ 11.) EDC and LPCC “staff provide education on COVID-19 to staff and detainees to
25    include the importance of hand washing and hand hygiene, covering coughs with the elbow
26    instead of with hands, and requesting to seek medical care if they feel ill.” (Ciliberti Decl.
27    ¶ 20; Berger Decl. ¶ 18.)
28           EDC and LPCC have “increased sanitation frequency and provide[] sanitation



                                                   -7-
     Case 2:20-cv-00654-SPL--JFM Document 52 Filed 05/11/20 Page 8 of 23




 1    supplies as follows:” (1) EDC provides disinfectant spray, hand sanitizer, soap, hot water,
 2    and gloves in every housing unit, and LPCC provides disinfectant spray, soap, and hot
 3    water in every housing unit; (2) in EDC and LPCC, “[t]he administration is encouraging
 4    both staff and the detention center general population to use [sanitation] tools often and
 5    liberally”; (3) EDC and LPCC provide “disinfectants to staff and cleaning crews and CDC
 6    recommended cleaning and disinfection above and beyond normal activity have been
 7    implemented”; and (4) EDC “provides hand sanitizer to detainees and staff and cleans and
 8    disinfects each housing unit between shifts and entire cell blocks on a rotational schedule,”
 9    while “LPCC cleans and disinfects each housing unit between shifts and entire cell blocks
10    on a rotational schedule.” (Ciliberti Decl. ¶ 16; Berger Decl. ¶ 14.)
11           “The Department of Homeland Security has limited professional visits to
12    noncontact visits and suspended in person social visitation and facility tours.          The
13    Department has required that all visitors wear personal protective equipment (PPE) to
14    include mask, gloves and eye protection. No visitors are permitted to enter without the
15    PPE.” (Ciliberti Decl. ¶ 17.) EDC “staff are screening all facility staff and vendors when
16    they enter the facilities including body temperatures” (Berger Decl. ¶ 16), and “LPCC is
17    utilizing security staff medically trained to conduct temperature screening and health
18    history questionnaires of all staff and vendors when they enter the facilities including body
19    temperatures” (Ciliberti Decl. ¶ 18).
20           On April 28, 2020, pursuant to the order of preliminary injunction in Fraihat v. ICE,
21    No. 5:19-cv-01546-JGB-SHK, 2020 WL 1932570 (C.D. Cal. April 20, 2020), ICE
22    completed their review of all LPCC detainees “to identify and track detainees with Risk
23    Factors for COVID-19. Further, for any detainees determined to be members of a defined
24    class, ICE then conducted a new, individualized determination of their custody.” (Doc. 49;
25    see also Ciliberti Decl. ¶ 22 (“ICE has reviewed its detained ‘at risk population’ as
26    identified by the CDC guidelines to determine if detention remains appropriate,
27    considering the detainee’s health, public safety and mandatory detention requirements, and
28    adjusted custody conditions, when appropriate, to protect health, safety and well-being of



                                                  -8-
     Case 2:20-cv-00654-SPL--JFM Document 52 Filed 05/11/20 Page 9 of 23




 1    its detainees.”).)
 2    II.    Proceedings
 3           Petitioners-Plaintiffs (“Petitioners”) Jhonnatan Brinez Urdaneta, Claudia Avalos
 4    Inchicaque, Miriam Gomez Cantillano, Noel Mejia Hernandez, Jose Vargas Saucedo,
 5    Bismer Rodriguez Alvarez, Landy Sanchez Ramos, and Geidys Calzadilla Borrero are
 6    current or former LPCC and EDC detainees who are currently awaiting a merits hearing,
 7    decision, or appeal on claims for asylum, withholding of removal, and/or protection under
 8    Article III of the United Nations Convention Against Torture. (Docs. 1 ¶¶ 18-25; 30 at 4-
 9    6; 30-1 at 4-32.) They each have one or more underlying medical conditions that place
10    them at a high risk of severe illness and death were they to contract COVID-19: Urdaneta
11    has a compromised immune system resulting from HIV and anemia secondary to bleeding
12    hemorrhoids; Inchicaque suffers from asthma; Cantillano has type-2 diabetes,
13    hypertension, and hyperlipidemia; Hernandez has a history of scoliosis and limited
14    pulmonary functioning; Saucedo suffers from hypertension, hyperthyroidism, tachycardia,
15    heart palpitations, obesity, a history of cardiovascular disease, and anxiety; Alvarez suffers
16    from hypertension, asthma, and obesity; Ramos has diabetes with an episodic history of
17    symptomatic hypoglycemia; and Borrero has a history of intermittent tachycardia, heart
18    palpitations, and asthma. (Lebensohn Decl. ¶ 4.)20
19           In their Petition, Petitioners name as Respondents-Defendants (“Respondents”):
20    LPCC Warden Chuck Keeton; EDC Warden Fred Figueroa; Acting ICE Phoenix Field
21    Office Director Albert Carter; ICE Assistant Field Office Directors Cesar Topete, Jason
22    Ciliberti, and John Cantu; and Acting DHS Secretary Chad Wolf.
23           Petitioners claim that, in spite of the heightened risk of transmission of COVID-19
24    in detention facilities, Respondents have failed to put reasonable recommended policies
25    and practices in place at LPCC and EDC to abate that risk, and instead, have created
26    conditions that place Petitioners at a greater risk of exposure and inhibit their ability to
27
28           20
               Declaration of Patricia Lebensohn, M.D. (Apr. 1, 2020) (“Lebensohn Decl.”)
      (Doc. 1-1 at 59-64.)

                                                  -9-
     Case 2:20-cv-00654-SPL--JFM Document 52 Filed 05/11/20 Page 10 of 23




 1    protect themselves. Petitioners claim, and submit supporting declarations which show21
 2    that at the time of the filing of their Petition and Application, potential sources of
 3    transmission in LPCC and EDC had not been limited; legal representatives, government
 4    staff, detention officers, medical staff, and court staff were still permitted to enter and exit
 5    the facilities, come into close contact with detainees, and were either not required to wear,
 6    or not provided with, masks and other PPE to wear around detainees. (Devaraj Decl. ¶ 7-
 7    8; Acosta Decl. ¶¶ 7, 21.) Petitioners were unable to socially distance themselves from
 8    other detainees in LPCC and EDC; there were no limitations on the flow of detainees in
 9    either living quarters or common areas, and detainees were unable to maintain a 6-foot
10    distance from others in their cells, bathrooms, dining halls, in lines, in medical settings, or
11    during bus transfers. (Acosta Decl. ¶¶ 6, 20, 22-23; Mahmoud Decl. ¶¶ 3-5, 7-11; Ferguson
12    Decl. ¶¶ 7-9.) Petitioners were also unable to practice safe hygiene in LPCC and EDC;
13    detainees were provided only with limited shampoo or soap to shower, there was no hand
14    sanitizer in the pods, and they were not provided with PPE to clean common areas or
15    disinfectant to clean their cells. (Acosta Decl. ¶¶ 4-5, 12, 15, 19; Mahmoud Decl. ¶ 14;
16    Ferguson Decl. ¶¶ 7, 10.) Further, detainees who exhibited symptoms of COVID-19 were
17    not being screened, tested, or isolated, nor were they provided with medical attention and
18    treatment. (Acosta Decl. ¶ 8; Ferguson Decl. ¶ 5-6.)
19           Petitioners claim that their continued detention violates the Due Process Clause of
20    the Fifth Amendment on three grounds: (1) Respondents have affirmatively placed
21    Petitioners in danger by detaining them in conditions that risk their exposure to COVID-19,
22    and have acted with deliberate indifference to that known and obvious danger;
23    (2) Respondents, who have a “special relationship” with Petitioners that requires
24    Respondents to provide them with reasonable medical care and safety, have detained
25
             21
26               Respondents do not substantively address or dispute the detainee accounts
      submitted by Petitioners but nonetheless appear to object to them because they are “hearsay
27    declarations from telephone interviews with individuals who are or were detained at one
      of the facilities.” (Doc. 30 at 16, n. 4.) Petitioners respond that the “detainee statements
28    [were] taken via telephone due to the unavailability of in-person visits to detainees as a
      result of the COVID-19 pandemic.” (Doc. 35 at 2, n. 2.) To the extent Respondents seek
      to exclude this evidence, their objection is overruled. See Fed. R. Evid. 807.

                                                   - 10 -
     Case 2:20-cv-00654-SPL--JFM Document 52 Filed 05/11/20 Page 11 of 23




 1    Petitioners in conditions that put them at substantial risk of exposure to COVID-19 and of
 2    suffering serious harm; and (3) the conditions under which Petitioners are detained amount
 3    to punishment.
 4           Petitioners ask the Court to: (1) issue a writ of habeas corpus ordering their
 5    immediate release from detention or, in the alternative, issue an injunction immediately
 6    enjoining Respondents from detaining them; (2) declare that “Respondents’ continued
 7    detention in civil immigration custody of individuals at increased risk for severe illness,
 8    including persons with underlying medical conditions that may increase the risk of serious
 9    COVID-19,” violates the Due Process Clause of the Fifth Amendment; (3) award
10    reasonable costs and attorneys’ fees pursuant to the Equal Access to Justice Act; and
11    (4) grant any other and further relief that the Court deems just and proper. They assert that
12    this Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331, 1346, 1361,
13    2241, 1651, and 2201, 42 U.S.C. § 1983, and the Suspension Clause of the United States
14    Constitution.
15           In response, Respondents argue that (1) Petitioners’ claims are not cognizable
16    because they challenge the conditions of their confinement, which cannot be remedied
17    through a writ of habeas corpus; (2) Petitioners lack Article III standing; and (3)
18    Petitioners’ claims fail on the merits because, since the filing of their Petition and
19    Application, Respondents have put reasonable recommended policies and practices in
20    place at LPCC and EDC to avoid the risk of widespread transmission of COVID-19.
21    (Docs. 30-31.)
22    III.   Discussion
23           A.       Cognizability
24           A federal district court is authorized to grant a writ of habeas corpus under 28 U.S.C.
25    § 2241 where a petitioner is “in custody under or by color of the authority of the United
26    States . . . in violation of the Constitution or laws or treaties of the United States.” 28
27    U.S.C. §§ 2241(c)(1), (3). “The writ of habeas corpus historically provides a remedy to
28    non-citizens challenging executive detention.” Trinidad y Garcia v. Thomas, 683 F.3d



                                                  - 11 -
     Case 2:20-cv-00654-SPL--JFM Document 52 Filed 05/11/20 Page 12 of 23




 1    952, 956 (9th Cir. 2012). See also Munaf v. Geren, 553 U.S. 674, 693 (2008); Allen v.
 2    McCurry, 449 U.S. 90, 98 n.12 (1980). Generally, “[c]hallenges to the validity of any
 3    confinement or to particulars affecting its duration are the province of habeas corpus,”
 4    whereas a civil rights action is the proper channel for “requests for relief turning on
 5    circumstances of confinement.” Muhammad v. Close, 540 U.S. 749, 750 (2004); see Hill
 6    v. McDonough, 547 U.S. 573, 579 (2006); Nelson v. Campbell, 541 U.S. 637, 643 (2004).
 7           While general practice has counseled against it, the Supreme Court has not explicitly
 8    foreclosed the use of habeas corpus for conditions-of-confinement claims. See Ziglar v.
 9    Abbasi, 582 U.S. ___, 137 S. Ct. 1843, 1862 (2017) (leaving open the question of whether
10    alien detainees challenging “large-scale policy decisions concerning the conditions of
11    confinement imposed . . . might be able to challenge their confinement conditions via a
12    petition for a writ of habeas corpus”); Boumediene v. Bush, 553 U.S. 723, 792 (2008)
13    (declining to determine “the reach of the writ with respect to claims of unlawful conditions
14    of treatment or confinement”); Bell v. Wolfish, 441 U.S. 520, 526, n. 6, (1979) (leaving for
15    “another day the question of the propriety of using a writ of habeas corpus to obtain review
16    of the conditions of confinement”).      Because Petitioners claim that their continued
17    detention under the present conditions is unconstitutional and that their immediate release
18    is the only effective remedy (see e.g., Doc. 1 ¶ 14), Petitioners’ claims can be viewed as
19    challenging the fact, not simply the conditions, of their confinement. See Preiser v.
20    Rodriguez, 411 U.S. 475, 500 (1973) (where an individual is “challenging the very fact or
21    duration of his physical imprisonment, and the relief he seeks is a determination that he is
22    entitled to immediate release,” the proper remedy is a writ of habeas corpus). The fact that
23    Petitioners’ claims require consideration of detention conditions does not necessarily
24    preclude habeas corpus review. Therefore, in the absence of clear or binding authority to
25    the contrary, these claims are cognizable under § 2241.
26           Even if the Court were to lack jurisdiction to review Petitioners’ claims under
27    § 2241, Petitioners have alternatively pleaded a cause of action under the Fifth Amendment
28    for injunctive and declaratory relief, over which the Court would have jurisdiction under



                                                 - 12 -
     Case 2:20-cv-00654-SPL--JFM Document 52 Filed 05/11/20 Page 13 of 23




 1    28 U.S.C. § 1331, as an equitable cause of action under the Constitution. See Ziglar, 137
 2    S. Ct. at 1865 (observing that alien detainees challenging their conditions of confinement
 3    could seek “an injunction requiring the warden to bring his prison into compliance with the
 4    regulations discussed above [] or some other form of equitable relief”); Swann v. Charlotte-
 5    Mecklenburg Bd. of Educ., 402 U.S. 1, 15-16 (1971) (“Once a right and a violation have
 6    been shown, the scope of a district court’s equitable powers to remedy past wrongs is broad,
 7    for breadth and flexibility are inherent in equitable remedies.”); Sierra Club v. Trump, 929
 8    F.3d 670, 694 (9th Cir. 2019) (federal courts have equitable authority to grant injunctive
 9    relief “against federal officials violating federal law”); Stone v. City & Cnty. of San
10    Francisco, 968 F.2d 850, 861 (9th Cir. 1992) (“Federal courts possess whatever powers
11    are necessary to remedy constitutional violations because they are charged with protecting
12    these rights.”).
13           B.      Justiciability
14           “Article III of the Constitution limits the judicial power of the United States to the
15    resolution of ‘Cases’ and ‘Controversies,’ and ‘Article III standing . . . enforces the
16    Constitution’s case-or-controversy requirement.’” Hein v. Freedom from Religion Found,
17    Inc., 551 U.S. 587, 597-98 (2007) (quoting DaimlerChrysler Corp. v. Cuno, 547 U.S. 332,
18    342 589 (2006)). Article III standing is comprised of three elements. Lujan v. Defenders
19    of Wildlife, 504 U.S. 555, 560 (1992). First, the petitioner “must have suffered an injury
20    in fact-an invasion of a legally protected interest.” Lujan, 504 U.S. 560. “An injury
21    sufficient to satisfy Article III must be ‘concrete and particularized’ and ‘actual or
22    imminent,’ not ‘conjectural’ or ‘hypothetical.’” Susan B. Anthony List v. Driehaus, 573
23    U.S. 149, 157-58 (2014) (quoting Lujan, 504 U.S. at 560). Second, “there must be a causal
24    connection between the injury and the conduct complained of—the injury has to be fairly
25    . . . traceable to the challenged action of the defendant, and not . . . the result of the
26    independent action of some third party not before the court.” Lujan, 504 U.S. at 560. And
27    third, “it must be likely, as opposed to merely speculative, that the injury will be redressed
28    by a favorable decision.” Id. at 561.



                                                  - 13 -
     Case 2:20-cv-00654-SPL--JFM Document 52 Filed 05/11/20 Page 14 of 23




 1           Respondents argue that Petitioners lack standing because their asserted injury is
 2    neither actual nor concrete. Respondents maintain that the threat of exposure itself is purely
 3    speculative because they have “taken significant precautionary steps at [LPCC] and EDC
 4    to prevent an outbreak of COVID-19,” which they claim is made evident by the lack of
 5    current positive confirmed cases in either LPCC or EDC.22 This argument lacks merit. No
 6    one disputes that COVID-19 exists, that it is rapidly and pervasively spreading, that
 7    detention facilities face an acute risk of disseminating infectious diseases, or that
 8    individuals in ICE custody have contracted COVID-19. The threat of exposure in LPCC
 9    and EDC is not theoretical. To that end, without providing the current populations or the
10    number of tests performed in LPCC and EDC, the number or absence of confirmed positive
11    cases offers no insight into the degree to which the disease has or may spread throughout
12    the facilities, much less whether Respondents’ practices have served to prevent or contain
13    further transmission.
14           Petitioners need not have sustained a serious illness, contracted the disease, much
15    less await the escalation of COVID-19 in their detention facilities to demonstrate standing.
16    They need only demonstrate that “the threatened injury is ‘certainly impending,’ or there
17    is a “substantial risk that the harm will occur.” Driehaus, 573 U.S. at 158; see also Helling
18    v. McKinney, 509 U.S. 25, 33 (1993) (“a remedy for unsafe conditions need not await a
19    tragic event”). As discussed below, Petitioners have done so.
20           Respondents also argue that Petitioners’ alleged injury is not redressable because
21    “no court order can prevent [them] from being exposed to the risk of infection within
22    whatever Arizona community [they] might enter.” (Doc. 30 at 15.) This too fails.
23    Petitioners do not ask the Court to enjoin their exposure to COVID-19. They ask that they
24    not be involuntarily detained under conditions which unreasonably increase the likelihood
25    that they will be exposed. That is redressable by this Court.
26           However, insofar as Petitioners Urdaneta, Inchicaque, Cantillano, Saucedo,
27
             22
28            At the time of their Response, no individual at EDC had been confirmed positive,
      and only two individuals had been confirmed positive at LPCC, both of which had fully
      recovered. (See Doc 30 at 19; Ciliberti Decl. ¶ 14(b).)

                                                  - 14 -
     Case 2:20-cv-00654-SPL--JFM Document 52 Filed 05/11/20 Page 15 of 23




 1    Alvarez, Ramos, and Borrero have since been released from custody (see Docs. 9, 17, 24,
 2    33, 40, 43), their claims are now moot because they have obtained the relief sought in this
 3    case. These Petitioners therefore no longer have standing, and the Petition will be denied
 4    in part without prejudice as to their claims. Accordingly, the Court turns to the merits of
 5    the claims as they relate to the remaining Petitioner in this case, Hernandez, who remains
 6    detained in LPCC.23
 7           C.      Merits
 8           The Fifth Amendment’s Due Process Clause prohibits the federal government from
 9    depriving “any ‘person . . . of . . . liberty . . . without due process of law,’” and its protections
10    extend “to all ‘persons’ within the United States, including aliens.” Zadvydas v. Davis,
11    533 U.S. 678, 690, 693 (2001). Freedom from physical restraint falls at the core of the
12    liberty interest protected from arbitrary governmental action by the Due Process Clause.
13    Youngberg v. Romeo, 102 457 U.S. 307, 316 (1982). And where pretrial detention is
14    incident to legitimate government objectives, a detainee has a protected liberty interest in
15    freedom from punishment absent an adjudication of guilt. Bell, 441 U.S. at 534.24 The
16    government deprives a detainee of this substantive liberty interest without due process
17    when it detains them under conditions that “amount to punishment.” Bell, 441 U.S. at 535.
18    Conditions resulting in harm or “disability” amount to punishment if (1) they are expressly
19    imposed for the purpose of punishment, (2) they are not “rationally related to a legitimate
20
21           23
                 “ICE determined that [Petitioner] Hernandez was a class member under Fraihat”
      and, on or around April 28, 2020, “conducted a new, individualized custody determination,
22    which was based on guidance previously promulgated on April 4, 2020, and included in
      the Fraihat order. As a result of a new custody determination, ICE concluded that
23    [Petitioner] Hernandez’s custody conditions will not change.” (Doc. 49.)
24
              24
                 Petitioners do not challenge Respondents’ purpose for detaining them in the first
      instance, specifically, to ensure their presence for removal proceedings or to execute a final
25    order of removal. See Jennings v. Rodriguez, 583 U.S. ___, 138 S. Ct. 830, 836 (2018);
      Demore v. Kim, 538 U.S. 510, 520-22 (2003); Zadvydas, 533 U.S. at 690-91. Therefore,
26    in light of Kingsley, infra, and subsequent Ninth Circuit precedent, Petitioners’ three due
      process claims are best understood as arising from the liberty interest in being free from
27    punishment. See Bell, 441 U.S. at 534 (“what is at issue when an aspect of pretrial
      detention that is not alleged to violate any express guarantee of the Constitution is
28    challenged, is the detainee’s right to be free from punishment”); Schall v. Martin, 467 U.S.
      253, 269 (1984); Youngberg, 457 U.S. at 316 (it is “unconstitutional to confine the [civilly]
      committed—who may not be punished at all—in unsafe conditions”).

                                                     - 15 -
     Case 2:20-cv-00654-SPL--JFM Document 52 Filed 05/11/20 Page 16 of 23




 1    nonpunitive governmental purpose,” or (3) they “appear excessive in relation to” a
 2    legitimate governmental purpose. Bell, 441 U.S. at 538-39, 561; see also Kingsley v.
 3    Hendrickson, 576 U.S. 389, 135 S. Ct. 2466, 2473 (2015) (government action amounts to
 4    punishment if it is “objectively unreasonable”).
 5           The government has legitimate interests stemming from its need to manage a
 6    detention facility that may justify imposed conditions, such as preserving internal order
 7    and maintaining institutional security. Kingsley, 135 S. Ct. at 2473 (citing Bell, 441 U.S.
 8    at 540). The government also has a responsibility, and thereby, a legitimate interest in
 9    providing for the basic human needs of the detainees held within its custody, such as food,
10    clothing, shelter, medical care, and reasonable safety. DeShaney v. Winnebago County
11    Dept. of Social Services, 489 U.S. 189, 200 (1989). Therefore, conditions which pose an
12    objectively unreasonable and substantial risk of serious harm to detainee health or safety
13    are not rationally related to a legitimate nonpunitive government purpose. See Castro v.
14    County of Los Angeles, 833 F.3d 1060, 1085 (9th Cir. 2016) (IKUTA, J., dissenting)
15    (“objectively unreasonable action has no legitimate nonpunitive governmental purpose”)
16    (citing Kingsley, 135 S. Ct. at 2473)); Farmer v. Brennan, 511 U.S. 825, 833 (1994)
17    (“gratuitously” allowing violence among prisoners “serves no legitimate penological
18    objective” (internal bracket and citation omitted)); Whitley v. Albers, 475 U.S. 312, 320
19    (1986) (the government’s “responsibility to attend to the medical needs of prisoners does
20    not ordinarily clash with other equally important governmental responsibilities”); Estelle
21    v. Gamble, 429 U.S. 97, 103 (1976) (the denial of medical care which results in pain and
22    suffering does not “serve any penological purpose”).25
23           In the Ninth Circuit, to prevail on a claim of unconstitutionally punitive conditions
24           25
                Although Farmer, Whitley, and Estelle centrally concern Eighth Amendment
25    prison condition claims, which involve constitutional standards and considerations that
      differ from those at issue here, they are relevant insofar as they identify action which serves
26    legitimate institutional objectives, and inaction which clearly does not. See Ziglar, 137 S.
      Ct. at 1877 (BREYER, J., dissenting) (“the Eighth Amendment’s Cruel and Unusual
27    Punishment Clause . . . applies to convicted criminals while the [the Fifth Amendment’s
      Due Process Clause] applies to pretrial and immigration detainees”); see also Youngberg,
28    457 U.S. at 322 (persons in civil custody “are entitled to more considerate treatment and
      conditions of confinement than criminals whose conditions of confinement are designed to
      punish”).

                                                  - 16 -
     Case 2:20-cv-00654-SPL--JFM Document 52 Filed 05/11/20 Page 17 of 23




 1    of confinement under the Due Process Clause of the Fifth Amendment,26 a detainee must
 2    show:
 3            (i) the defendant made an intentional decision with respect to the conditions
 4            under which the plaintiff was confined; (ii) those conditions put the plaintiff
              at substantial risk of suffering serious harm; (iii) the defendant did not take
 5            reasonable available measures to abate that risk, even though a reasonable
 6            official in the circumstances would have appreciated the high degree of risk
              involved—making the consequences of the defendant’s conduct obvious;
 7            and (iv) by not taking such measures, the defendant caused the plaintiff’s
              injuries.
 8
 9    Castro, 833 F.3d at 1069, 1070-71 (applying the objective standard in Kingsley to failure-
10    to-protect claims); see also Smith v. Washington, 781 Fed. App’x 595, 597 (9th Cir. 2019)
11    (applying Castro standards to conditions of confinement claims); Gordon v. County of
12    Orange, 888 F.3d 1118, 1124-25 (9th Cir. 2018) (“extending the objective deliberat[]e
13    indifference standard articulated in Castro to medical care claims”); Wilson v. Seiter, 501
14    U.S. 294, 303 (1991) (finding no significant distinction between claims alleging inadequate
15    medical care, failure-to-protect, or denial of other conditions of basic necessity). “With
16    respect to the third element, the defendant’s conduct must be objectively unreasonable, a
17    test that will necessarily ‘turn[ ] on the facts and circumstances of each particular case.’”
18    Castro, 833 F.3d at 1070 (quoting Kingsley, 135 S. Ct. at 2473).
19                   1.     Substantial Risk of Serious Harm
20            The record shows, and the parties do not dispute, that individuals within detention
21    facilities have a heightened risk of contracting and transmitting COVID-19, and individuals
22    with certain underlying medical conditions face a high risk of severe illness or death if they
23    contract COVID-19. (See, e.g., CDC Guidance at 2; ICE PRR at 3.) It is also undisputed
24    that because of those risks, detention facilities must implement measures to avoid and limit
25    the spread of COVID-19. (See ICE PRR at 4 (“Given the seriousness and pervasiveness
26    of COVID-19, ICE is taking necessary and prompt measures in response” and “is providing
27
28            26
               Due process claims brought under the Fifth and Fourteenth Amendments are
      analyzed under the same standard. See Paul v. Davis, 424 U.S. 693, 702 n.3 (1976).

                                                  - 17 -
     Case 2:20-cv-00654-SPL--JFM Document 52 Filed 05/11/20 Page 18 of 23




 1    guidance on the minimum measures required for facilities housing ICE detainees to
 2    implement to ensure consistent practices throughout its detention operations and the
 3    provision of medical care across the full spectrum of detention facilities to mitigate the
 4    spread of COVID-19.”), 15 (“the facility must be especially mindful of cases that are at
 5    higher risk of severe illness from COVID-19” and “make all possible accommodations . . .
 6    to prevent transmission of other infectious diseases to the higher-risk individual”).
 7           Absent specific measures which safeguard high-risk detainees, or other measures
 8    which reasonably prevent and manage detainee exposure to COVID-19, the unmitigated
 9    risk of transmission in detention facilities yields a substantial risk of severe illness or death
10    to high-risk detainees. Because reasonable measures have not been implemented in LPCC
11    to limit the risk of Petitioner’s exposure, see infra, and the parties do not dispute that
12    Petitioner has a medical condition which places him at high-risk of severe illness or death,27
13    the conditions under which Petitioner is detained poses a substantial risk of serious harm
14    to his health and safety.
15                  2.      Intentional Decision
16           Respondents have made an intentional decision with respect to the conditions under
17    which Petitioner is detained by failing to implement responsive measures specific to high-
18    risk detainees in LPCC, despite knowledge of the acute risks posed to them. See Castro,
19    833 F.3d at 1070 (a failure to act with respect to a known condition may constitute an
20    intentional decision).      While Respondents have been “regularly updating infection
21    prevention and control protocols” since the “onset of reports” of COVID-19, and have
22    reviewed the detained “at risk population” to determine if detention remains appropriate,
23    they have not promulgated or implemented any explicit measures in LPCC concerning the
24    care of high-risk detainees who they have determined should remain detained.28
25
             27
                 Petitioner Hernandez has “severe scoliosis of the back . . . that is so prominent
26    that it mechanically interferes with his breathing ability . . . On physical exam . . . he had
      fine crackles in his left upper lung field and no audible lung sounds at the left posterior
27    middle or lower lung fields.” [] Hernandez is at increased risk of severe pulmonary
      infection should he contract COVID-19.” (Lebensohn Decl. ¶ 4(b).)
28            28
                 Indeed, Fraihat, supra, the district court ordered ICE to “promptly issue a


                                                   - 18 -
     Case 2:20-cv-00654-SPL--JFM Document 52 Filed 05/11/20 Page 19 of 23




 1                  3.       Objective Unreasonableness
 2           While Respondents have taken some action in LPCC to prevent and mitigate the
 3    spread of COVID-19 (see Ciliberti Decl., supra), these actions have not included
 4    reasonable, necessary, and available measures to abate the risk of harm to Petitioner and
 5    other high-risk detainees.
 6           First, while both CDC and ICE guidance observe that social distancing is essential
 7    to preventing and reducing transmission of COVID-19, Respondents have pointed to no
 8    specific measure that has been taken in LPCC to facilitate social distancing among
 9    detainees. (Cf. ICE PRR at 13 (“Although strict social distancing may not be possible in
10    congregate settings such as detention facilities, all facilities housing ICE detainees should
11    implement [listed social distancing] measures”).)29 For example, Respondents do not
12    identify any measures they have taken to reduce the overall population in LPCC to provide
13    greater spacing among high-risk detainees.           (See ICE PRR at 13 (facilities “should
14    implement . . . measures to the extent practicable . . . to reduce the population to
15    approximately 75% of capacity”).)30        Respondents merely state that LPCC is “not
16    overpopulated” without any discussion of whether the current population makes social
17    distancing feasible.
18           Respondents have not identified any measure taken in LPCC that would allow high-
19    risk detainees to maintain six feet of distance from other detainees in their cells, in dining
20    areas, in lines, in medical clinics, or in any other detained space. Respondents state only
21    that all detainees in LPCC are cohorted and have their meals delivered to their units.
22
23    performance standard or a supplement to their Pandemic Response Requirements . . .
      defining the minimum acceptable detention conditions for detainees with the Risk Factors,
24    regardless of the statutory authority for their detention, to reduce their risk of COVID-19
      infection pending individualized determinations or the end of the pandemic.”
              29
25               Notably, Respondents attach a copy of the ICE PRR to their response, but do not
      discuss what, if any, specific measures have been implemented in LPCC in accordance
26    with that guidance.
27
              30
                 See n.15, supra (ICE has “decided to reduce the population of all detention
      facilities to 70 percent or less to increase social distancing. Detention facilities may also
28    increase social distancing by having staggered meals and recreation times in order to limit
      the number of detainees gathered together. All community service projects are suspended
      until further notice.”).

                                                  - 19 -
     Case 2:20-cv-00654-SPL--JFM Document 52 Filed 05/11/20 Page 20 of 23




 1    Cohorting, however, is not a social distancing measure. And, in the absence of uniform
 2    testing of all detainees, cohorting is not a reasonable substitute for social distancing
 3    measures. (See ICE PRR at 11 (“Because many individuals infected with COVID-19 do
 4    not display symptoms, the virus could be present in facilities before cases are identified . .
 5    . social distancing [is] critical in preventing further transmission”); id. at 14 (“Cohorting
 6    should only be practiced if there are no other available options.”); CDC Guidance at 16, 20
 7    (“If cohorting is unavoidable, [facilities should] make all possible accommodations to
 8    reduce exposure risk for the higher-risk individuals . . . For example, [facilities should]
 9    allocate more space for a higher-risk individual within a shared medical isolation space”
10    or “intensify social distancing strategies for higher-risk individuals.”).) Further, because
11    Respondents have not identified specific practiced measures for identifying, screening, and
12    testing existing symptomatic detainees in LPCC, it is not evident that cohorting has any
13    preventative or remedial value. For example, Respondents state that LPCC detainees “who
14    present symptoms compatible with COVID-19 will be placed in isolation” and tested, but
15    do not identify which symptoms prompt screening, whether non-quarantined detainees are
16    monitored for those symptoms, or what, if any, system is in place for reporting those
17    specific symptoms.
18           Second, while both CDC and ICE guidance state that good hygiene practices are
19    critical to preventing and limiting transmission, Respondents have not identified measures
20    they have taken in LPCC to adequately facilitate safe hygiene among high-risk detainees.
21    Respondents state that LPCC provides “sanitation” supplies to housing units, but do not
22    identify the frequency or quantity of supplies that are provided to detainees, much less
23    high-risk detainees. (See ICE PRR at 7, 9 (“all detention facilities housing ICE detainees
24    must . . . [p]rovide detainees and staff no-cost, unlimited access to supplies for hand
25    cleansing, including liquid soap, running water, hand drying machines or disposable paper
26    towels” and “provide and restock hygiene supplies throughout the facility”) (emphasis in
27    original).) “[E]ncouraging both staff and the detention center population to use [sanitation]
28    tools often and liberally” (Ciliberti Decl. ¶ 16) is not a reasonable preventative measure



                                                  - 20 -
     Case 2:20-cv-00654-SPL--JFM Document 52 Filed 05/11/20 Page 21 of 23




 1    unless Respondents provide LPCC staff and detainees with frequent and liberal access to
 2    sanitation supplies. In the absence of any statement or evidence controverting the detainee
 3    accounts provided by Petitioners, see supra, the record supports the inference that
 4    Respondents have not done so.31
 5           Third, Respondents have not identified any measures they have taken in LPCC
 6    involving PPE or cloth face coverings to protect high-risk detainees from contagious
 7    detainees and staff. Respondents only require that “visitors” in LPCC, who are limited to
 8    noncontact visits, must wear PPE. (Ciliberti Decl. ¶ 17.) Indeed, Respondents do not point
 9    to any requirement that masks of any kind be provided to detainees or staff or that masks
10    be worn by staff when interacting with high-risk detainees. (Cf. ICE PRR at 8-9 (“Cloth
11    face coverings should be worn by detainees and staff (when PPE supply is limited) to help
12    slow the spread of COVID-19”).)
13                  4.     Causation
14           Despite knowledge of the serious risks posed to vulnerable detainees by COVID-
15    19, and knowledge of Petitioner’s high-risk medical conditions, Respondents have not
16    implemented recommended or required measures through which Petitioner could maintain
17    a safe distance from other detainees who may or may not be contagious; measures that
18    would provide Petitioner with the ability to adequately clean and disinfect himself and his
19    immediate surroundings if exposed; measures that would provide Petitioner with the means
20    to protect himself from exposure during his interactions with staff; or measures that would
21    allow Petitioner to seek medical care without risking further exposure, or that would ensure
22    that he receive prompt and adequate medical attention. Respondents do not claim that
23
             31
24              Petitioners have also attached to their Reply additional recent declarations which
      report that LPCC detainees do not have unlimited access to hygiene supplies and have only
25    limited access to disinfectants. See Declaration of Yesenia Ramales Ferguson on behalf of
      Noel Francisco Mejia Hernandez (Apr. 16, 2020) ¶ 11 (Doc. 35-1 at 42-43) (in LPCC Hopi
26    Alpha unit, detainees do not have access to hand soap or hand sanitizer, and have limited
      access to disinfectant); Declaration of Jhonnatan Brinez Urdaneta (Apr. 16, 2020) ¶ 11 (id.
27    at 45-50) (in LPCC Apache Delta unit, detainees were provided with shampoo to shower,
      but are not provided with free soap or hand sanitizer, which must be purchased at
28    commissary); Declaration of Bismer D. Rodriguez Alvarez (Apr. 15, 2020) ¶ 10 (id. at 52-
      58) (in LPCC Apache Delta unit, detainees were provided only with shampoo for
      showering).

                                                 - 21 -
     Case 2:20-cv-00654-SPL--JFM Document 52 Filed 05/11/20 Page 22 of 23




 1    measures facilitating social distancing, hygiene, self-protection, and medical care are
 2    unreasonable or unnecessary for preventing and managing transmission of COVID-19, nor
 3    do they claim that these measures are not feasible or that they are incompatible with LPCC
 4    operations.
 5           By failing to take these recommended, reasonable, and available measures,
 6    Respondents have fostered conditions that pose an objectively unreasonable risk of
 7    transmission of COVID-19 and a resulting substantial risk of serious harm to Petitioner’s
 8    health and ultimate safety.     While Respondents may have legitimate objectives for
 9    detaining Petitioner, they have identified no single legitimate purpose served by detaining
10    Petitioner under conditions that pose an objectively unreasonable risk of harm to him. That
11    is because these conditions serve no legitimate government objective. The conditions
12    under which Petitioner is detained therefore amount to punishment and violate the Due
13    Process Clause of the Fifth Amendment.
14           D.     Relief
15           At this stage, the Court is unable to conclude that there is no set of conditions short
16    of release that would be sufficient to protect Petitioner’s constitutional rights. Instead, the
17    Court concludes, at this time, that the appropriate remedy is to require Respondents to
18    immediately place Petitioner under constitutionally adequate conditions. See Ziglar, 137
19    S. Ct. at 1863 (“A successful habeas petition would have required officials to place
20    respondents in less-restrictive conditions immediately”); Preiser, 411 U.S. at 499 (“it is
21    arguable that habeas corpus will lie to remove the restraints making custody illegal”).
22           The Court will require each party to submit a proposed form of order setting forth
23    measures to be implemented with respect to Petitioner that are consistent with CDC and
24    ICE guidelines, relevant to the care of high-risk detainees, and reasonable to the
25    circumstances presented.      For example, proposed measures might include placing
26    Petitioner in a single-occupancy cell; having Petitioner’s meals delivered to his cell;
27    providing Petitioner with accommodations to bathe and shower in isolation; providing
28    Petitioner without charge, PPE, unlimited hygiene supplies and disinfectant supplies for



                                                  - 22 -
     Case 2:20-cv-00654-SPL--JFM Document 52 Filed 05/11/20 Page 23 of 23




 1    his cell; requiring that all staff and officers wear masks when interacting with Petitioner;
 2    and requiring that Petitioner receive scheduled medical examinations, testing, and/or
 3    treatment. The proposed form of orders shall not be treated as a waiver of any claim or
 4    defense raised in this action, and they may not include any legal argument or request for
 5    the Court.
 6           IT IS ORDERED:
 7           (1) The parties shall have until May 13, 2020 to each submit a proposed form of
 8    order consistent with this decision.
 9           (2) The Petition for Writ of Habeas Corpus under 28 U.S.C. § 2241 and Complaint
10    for Injunctive and Declaratory Relief (Doc. 1) is denied in part as to claims brought on
11    behalf Petitioners Urdaneta, Inchicaque, Cantillano, Saucedo, Alvarez, Ramos, and
12    Borrero, without prejudice to these Petitioners renewing their requests for relief in this
13    action should they be re-detained. The Petition is granted in part as to Petitioner Noel
14    Mejia Hernandez (A# 203-702-428), as set forth by separate order to be issued following
15    the filing of the parties’ proposed form of orders.
16           (3) The unopposed Motion for Leave to File an Amicus Curiae Brief (Doc. 26) is
17    granted. The Clerk of Court shall file the lodged proposed Brief (Doc. 27).
18          (4)     The Application for Temporary Restraining Order and Order to Show Cause
19    Regarding Preliminary Injunction (Doc. 19) and Request for Status Conference (Doc. 45)
20    are denied without prejudice as moot.
21           Dated this 11th day of May, 2020.
22
23
24                                                        Honorable Steven P. Logan
                                                          United States District Judge
25
26
27
28



                                                 - 23 -
